July 22, 1912. The opinion of the Court was delivered by
The plaintiffs-appellants brought action in this case against the defendants-respondents for a tract of forty acres of land, and alleged that the defendants are in the unlawful possession of said land and wrongfully withhold the possession of the same from the plaintiffs.
The defendants claim that the defendant, Nedie Jackson, is in the lawful possession and is the equitable owner and is entitled to specific performance of an agreement to convey made by one W.W. Hamilton, Sr., the immediate grantor of the plaintiffs, and that the plaintiffs took their title with full knowledge of the equity of the defendant, Nedie Jackson.
The case was withdrawn from the jury by consent of counsel and tried upon the equitable issues by Judge Robert Aldrich, the then presiding Judge.
After reading carefully all the evidence and arguments of counsel, we do not see that the evidence preponderates against the findings of fact by the Circuit Judge. *Page 114 
There are nine exceptions, but they all raise questions of fact.
In the case of Boatright v. Crosby, 83 S.C. 191, the Court says: "The burden rested upon the appellant to show error, on the part of his Honor, the Circuit Judge, in his finding that the deed was intended as a mortgage. The testimony is conflicting upon every material fact; and the appellant has failed to satisfy this Court that the preponderance of the evidence is in his favor.
"It would subserve no useful purpose to narrate the details of testimony."
The judgment of the Circuit Court is affirmed.
MR. JUSTICE WOODS absent.